Citation Nr: 0823594	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  05-04 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for allergic 
rhinosinusitis, to include as secondary to mustard gas 
exposure.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1956 to 
October 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  
The issue before the Board today was remanded in August 2006 
for further evidentiary and procedural development.  This was 
accomplished, and the Board concludes that it may proceed 
with a decision at this time.


FINDINGS OF FACT

1.  The veteran did not experience full body exposure to 
mustard gas in service.

2.  The competent evidence fails to demonstrate that the 
veteran's allergic rhinosinusitis manifested during service; 
it also fails to show that such disability is otherwise 
related to his active military service, including exposure to 
mustard gas.


CONCLUSION OF LAW

Allergic rhinosinusitis, to include as secondary to mustard 
gas exposure, was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.316 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2007).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  Letters in March 
2004 and October 2006 expressly told him to provide any 
relevant evidence in his possession.  See Pelegrini II, 18 
Vet App. at 120.  

After careful review of the claims folder, the Board finds 
that letters dated in August 2003, March 2004, and October 
2006 fully satisfied the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, 
these letters advised the veteran what information and 
evidence was needed to substantiate the claim decided herein.  
These letters also requested that he provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the veteran, as well 
as what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The October 2006 letter provided this notice to the 
veteran.  

The Board observes that the August 2003 letter was sent to 
the veteran prior to the December 2003 rating decision.  The 
VCAA notice with respect to the elements addressed in this 
letter was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The VCAA notice in accordance with 
Dingess, however, was sent after the initial adjudication of 
the veteran's claim.  Nevertheless, the Board finds this 
error nonprejudicial to the veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
notice provided in the October 2006 letter fully complied 
with the requirements of 38 U.S.C. § 5103(a), 38 C.F.R. § 
3.159(b), and Dingess, supra, and after the notice was 
provided the case was readjudicated and March 2007, May 2007, 
and January 2008 supplemental statements of the case were 
provided to the veteran.  See Pelegrini II, supra; Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).

In light of the above, the Board concludes that all notices 
required by the VCAA and implementing regulations were 
furnished to the veteran and that no useful purpose would be 
served by delaying appellate review to send out additional 
VCAA notice letters.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claim and 
providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  In this regard, 
the veteran's service treatment records are associated with 
the claims folder, as well as all relevant VA treatment 
records.  The veteran did not identify any private treatment 
records that needed to be obtained; however, he did submit 
two private opinions from Dr. Rodriguez that are of record 
and were reviewed by the RO and the Board.  The veteran has 
not identified any additional relevant, outstanding records 
that need to be obtained before deciding his claim.  Finally, 
the veteran appears to contend that the October 2007 VA 
examination provided in conjunction with his claim was 
inadequate.  See May 2007 statement from the veteran.  
However, the Board has carefully reviewed the report and 
concludes that, absent any specific contentions by the 
veteran, the examination was adequate for its determination.  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
Although no etiological opinion was provided by the examiner, 
there is sufficient explanation as to why an opinion could 
not be given such that it is unclear how another examination 
would yield different results. 

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

The veteran contends that his allergic rhinosinusitis is 
related to his military service.  More specifically, he 
asserts that he began to have allergy and sinus problems 
following exposure to mustard gas during basic training.  

Initially, the Board notes that service connection is not 
warranted on a presumptive basis for allergic rhinosinusitis 
under the governing regulation pertaining to exposure to 
mustard gas as such disability is not one of the listed 
disabilities.  See 38 C.F.R. § 3.316 (2007).  Regardless, in 
Combee v. Brown, the United States Court of Appeals for the 
Federal Circuit held that when a veteran is found not to be 
entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994).  

In the present case, the Board has concluded that a 
preponderance of the evidence does not support a finding that 
the veteran was exposed to mustard gas during service.  In 
this regard, despite the veteran's assertions that he was 
exposed during basic training in the gas chambers at Fort 
Jackson, there is no official record of any exposure at any 
time during the veteran's period of active military service.  
It is acknowledged that the veteran likely participated in 
gas chamber training exercises; however, there is no evidence 
of record to suggest that such participation resulted in 
exposure to mustard gas.  In the absence of any evidence 
corroborating the veteran's lay statements, the Board 
therefore concludes that it need not consider whether any 
current allergic rhinosinusitis is the result of claimed 
mustard gas exposure.  See 38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The current evidence of record shows that the veteran has 
been diagnosed as having allergic rhinosinusitis.  Although 
the veteran contends that his sinus problems began during 
service, a review of his service treatment records fails to 
reveal any diagnosis, complaints, or treatment related to his 
sinuses.  There are a number of service treatment records 
related to upper respiratory illnesses and common colds, yet 
none of these discuss any nasal congestion or sneezing as 
claimed by the veteran.  The Board acknowledges that the 
veteran indicated that he had "ear, nose, and throat 
problems" on the personal history form at his July 1957 
separation examination; clinical examination, however, was 
normal.  

Though not dispositive of his claim, the Board observes that 
the lack of evidence of any chronic sinus problems during 
service weighs against the veteran's claim that he is 
entitled to service connection for allergic rhinosinusitis.  
See 38 C.F.R. § 3.303(a).  Similarly, the absence of 
competent evidence of complaints for sinus problems shortly 
after service weighs against his claim.  The first competent 
medical evidence of record of sinus problems is a January 
2003 VA medical record indicating a diagnosis of acute 
sinusitis.  VA Primary Care Note dated January 7, 2003.  
Medical evidence from this month also shows that the veteran 
was taking medication for allergies.  See VA Primary Care 
Nursing Note dated January 13, 2003.  The first diagnosis of 
a chronic disorder is the November 2003 VA examination.  

The Board acknowledges the veteran's own lay statements that 
he has been treated for this disability for many years 
following service.  Unfortunately, as noted in an August 2003 
written statement, records from this period are unavailable 
due to the death of his treating physician.  The Board is 
sympathetic to the veteran's dilemma; unfortunately, it 
cannot accept his lay statements as competent medical 
evidence of an earlier diagnosis.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  See also Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995) (the appellant's account of what health 
care providers purportedly said, filtered as it is through a 
lay person's sensibilities, is not competent medical 
evidence); 38 C.F.R. § 3.159(a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
to offer medical diagnoses, statements, or opinions).  

In the absence of any additional medical evidence, the Board 
finds that the earliest competent evidence of sinus problems 
is January 2003.  This is more than forty years following 
service.  Such evidence weighs against the veteran's claim.  
See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); 
see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (en banc) (the Board may consider in its assessment of 
a service connection the passage of a lengthy period of time 
wherein the veteran has not complained of the maladies at 
issue).

In addition to the contemporaneous medical evidence of 
record, the veteran submitted a private opinion from an 
otorinolaringologist, Dr. Rodriguez, in September 2005 and 
October 2006.  Dr. Rodriguez indicates that the veteran's 
chronic disability, frontal ethmoid and maxillary sinusitis, 
"has existed during and after military service."  There is 
no indication from either opinion how long Dr. Rodriguez has 
been treating the veteran for this disability, nor is there 
any discussion of what medical or lay evidence Dr. 
Rodriguez's etiological opinion is based upon.  

Dr. Rodriguez's statement that the veteran's allergic 
rhinosinusitis existed during his active military service, 
without explanation or objective findings, is too equivocal 
and lacking in specificity to support an affirmative decision 
on the merits.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-
471 (1993) (the probative value of medical evidence is based 
on the physician's knowledge and skill in analyzing the data, 
and the medical conclusion the physician reaches, as is true 
of any evidence, the credibility and weight to the attached 
medical opinions are within the province of the Board).  It 
was, however, sufficient to warrant further inquiry.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, 
the veteran was evaluated by VA in October 2007 for the 
specific purpose of determining the etiology of his claimed 
allergic rhinosinusitis.  

The October 2007 examination report is associated with the 
claims folder and shows that after an interview with the 
veteran, examination, and review of the claims folder, the 
veteran was diagnosed as having a chronic sinus disease.  
However, as for the issue of the etiology of this disease, it 
was the examiner's professional opinion that in the absence 
of any evidence of sinus complaints during service or at 
separation, it would be impossible to say "when, how, or why 
[the veteran] developed this condition and if it is due to 
his service duties."  

Thus, the Board is faced with a speculative opinion and a 
determination that an accurate etiological opinion is not 
possible.  Under these circumstances, the Board must deny the 
veteran's claim.  While an accurate determination of etiology 
is not a condition precedent to granting service connection, 
nor is definite etiology or obvious etiology, there must at 
least be a sufficiently definitive opinion on etiology to 
rise above the level of pure equivocality.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996); Winsett v. West, 11 Vet. 
App. 420, 424 (1998).

The Board acknowledges the veteran's own lay statements that 
his allergic rhinosinusitis began during service.  However, 
as previously discussed, this determination is not a matter 
for an individual without medical expertise.  See Espiritu, 
supra.  Thus, while the Board has considered the veteran's 
lay assertions, they do not outweigh the absence of in-
service complaints or treatment, the length of time following 
service prior to a recorded diagnosis of allergic 
rhinosinusitis, and the lack of a probative medical opinion 
linking this disability to the veteran's service.  As such, 
the Board finds that a preponderance of the evidence is 
against the veteran's claim of service connection for 
allergic rhinosinusitis.  Consequently, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

Entitlement to service connection for allergic 
rhinosinusitis, to include as secondary to mustard gas 
exposure, is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


